 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4    JEFFREY WILSON,                                          Case No. 2:19-cv-00549-JAD-DJA
 5                                         Petitioner,
             v.                                               Order Granting Extension of Time
 6
      JERRY HOWELL, et al.,                                               [ECF No. 12]
 7
                                        Respondents.
 8

 9          Good cause appearing, IT IS HEREBY ORDERED that respondents’ second motion for
10   enlargement of time [ECF No. 12] is GRANTED. Respondents have until November 5, 2019,
11   to answer or otherwise respond to the petition for writ of habeas corpus in this case.
12        August
            Dated:23, 2019
                   _, 2019.
13

14
                                                             U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         1
